PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ABDELGHANY HASSABOU, ABDELHAKIM, MOHAMED
Application No. 15/015,449
Filed: 4 Feb 2016
For: COMBINATION PHOTOVOLTAIC AND THERMAL ENERGY SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is mailed in response to the petition under 37 CFR 1.137(a), filed November 1, 2021, to revive the above-identified application.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely respond to the final Office action, mailed June 18, 2018, which set a three month extendable period for response. No timely reply being received, and no extensions of time being obtained pursuant to 37 CFR 1.136(a), the application became abandoned on September 19, 2018. A Notice of Abandonment was mailed on December 27, 2018.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the RCE fee of $680 and an amendment as the submission required by 37 CFR 1.114; (2) the petition fee of $1050; and (3) a statement of facts establishing that the delay in filing a proper reply to the June 18, 2018 final Office action and seeking revival of the application was unintentional. The entire delay appears to be unintentional. All requirements under 37 CFR 1.137(a) being met, the petition is granted.

Telephone inquiries concerning this decision should be directed to the undersigned at (571)272-3230.

This application is being referred to Technology Center AU 1721 for processing the November 1, 2021 RCE and for appropriate action by an examiner in the normal course of business on the concurrently filed amendment/submission under 37 CFR 1.114.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET